73239-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90195: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73239-COA


Short Caption:LASTINE (ANDREW) VS. STATECourt:Court of Appeals


Related Case(s):73239


Lower Court Case(s):Washoe Co. - Second Judicial District - CR160718Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/09/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantAndrew Robert Allen LastineJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Former)
						
							(Washoe County District Attorney)
						Joseph R. Plater
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/12/2018Case Status UpdateTransferred from Supreme Court. 


05/09/2018Case Status UpdateSubmitted for Decision.


08/30/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Silver/Tao/Gibbons.  Author: Gibbons, J. Majority: Gibbons/Silver/Tao. 134 Nev. Adv. Opn. No. 66. Court of Appeals/Silver/Tao/Gibbons.18-901952




09/24/2018Case Status UpdateTransferred to Supreme Court. 


09/24/2018Case Status UpdateCase Closed. 



Combined Case View